


110 HR 3646 IH: To direct the Secretary of Veterans Affairs and the

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3646
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs and the
		  Secretary of Labor to conduct a joint study on the fields of employment for
		  which the greatest need for employees exists in various geographic
		  areas.
	
	
		1.Joint study on employment
			 needs by Secretary of Veterans Affairs and Secretary of Labor
			(a)Study
			 requiredThe Secretary of Veterans Affairs and the Secretary of
			 Labor shall jointly conduct a study on the fields of employment for which the
			 greatest need for employees exists in various geographic areas, as determined
			 by the Secretaries. The Secretary of Veterans Affairs shall make the findings
			 of the study available on the Internet website of the Department of Veterans
			 Affairs.
			(b)Annual
			 updateThe Secretary of Veterans Affairs and the Secretary of
			 Labor shall annually update the findings of the study conducted under
			 subsection (a) and the Secretary of Veterans Affairs shall make the updated
			 findings available on the Internet website of the Department of Veterans
			 Affairs.
			
